Citation Nr: 0632513	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the hands and fingers, bilaterally, to include 
as secondary to service-connected rheumatic fever.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected rheumatic fever.

3.  Entitlement to service connection for osteoarthritis of 
the knees bilaterally, to include as secondary to service-
connected rheumatic fever.

4.  Entitlement to service connection for degenerative 
changes of the shoulders, bilaterally, to include as 
secondary to service-connected rheumatic fever.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease (ASHD), postoperative, to 
include as secondary to service-connected varicose veins of 
the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to May 
1946 and from December 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

Pursuant to an August 2006 motion and the Board's granting 
thereof in September 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2006).

The claims of entitlement to service connection for 
osteoarthritis of the knees bilaterally, and for degenerative 
changes of the shoulders to include as secondary to service-
connected rheumatic fever, as well as the claim involving 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for ASHD, 
to include as secondary to service-connected varicose veins 
of the right leg are being remanded.  They are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Currently manifested rheumatoid arthritis of the hands 
was initially diagnosed more then 50 years after the 
veteran's discharge from service and neither competent nor 
clinical evidence establishes an etiological relationship 
between this diagnosis and service or service-connected 
rheumatic fever.  

2.  Currently manifested degenerative spondylolisthesis of L5 
on S1 with minimal posterior degenerative disc disease was 
initially diagnosed more then 50 years after the veteran's 
discharge from service and neither competent nor clinical 
evidence establishes an etiological relationship between this 
diagnosis and service or service-connected rheumatic fever. 


CONCLUSIONS OF LAW

1.  A bilateral disorder of the hands and fingers, claimed as 
secondary to service-connected rheumatic fever, was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  A disorder of the spine, claimed as secondary to service-
connected rheumatic fever, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February 2003 before the initial adjudication in March 2003.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the February 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the service connection claims 
involving the hands, fingers and back.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claims.    

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Factual Background

Service medical records (SMR's) show that the veteran was 
diagnosed and treated for rheumatic fever, with associated 
complaints of pain, swelling and redness of the left knee and 
some cardiovascular involvement in April 1946.  The records 
were negative for any evidence of injury to the hands or back 
or any complaints, treatment or diagnoses relating to the 
hands and spine, to include arthritis.  

In May 1946 it was recommended by a medical board that the 
veteran be discharged from service due to rheumatic fever 
productive of joint pain in the knees and some cardiovascular 
involvement.  Service connection and a 50 percent evaluation 
for rheumatic fever manifested by swelling and aching if the 
joints and heart involvement was established and granted in a 
May 1946 rating action.  

Later in a December 1946 rating action, it was determined 
that there were no residuals of rheumatic fever found 
according to a December 1946 examination (no cardiovascular 
pathology nor orthopedic disease of the joints) and a non-
compensable evaluation was assigned.  

A VA examination was conducted in March 1949.  The history 
indicated that on March 1, 1946, the veteran had been 
admitted to a naval hospital due to acute rheumatic fever 
with manifestations including swelling and pain of the 
fingers on both hands.  It was noted that the joint swelling 
cleared up within 3 to 4 weeks and the veteran had neither 
further recurrence of joint symptoms nor any such complaints 
on examination.  Physical examination revealed no evidence of 
swelling, deformity or other orthopedic pathology in the 
hands, feet or toes. 

The SMR's relating to the veteran's second period of service 
reflect that on enlistment evaluation dated in November 1950, 
clinical evaluation of the heart was abnormal due to a 
history of rheumatic fever with no evidence of residuals.  
Evaluation of the upper extremities and spine was normal on 
enlistment examination and as shown by the November 1952 
separation examination.  The records were negative for any 
evidence of injury to the hands or back or any complaints, 
treatment or diagnoses relating to the hands, fingers and 
spine, to include arthritis.  

When examined by VA in August 1954, the veteran complained of 
aching muscles and joints in various parts of the body.  X-
ray films of the right hand revealed no abnormality and no 
orthopedic abnormality was found on examination.  

In May 2002, the veteran filed a service connection claim for 
residuals of rheumatic fever manifested by rheumatoid 
arthritis of the hands, fingers and back.

A VA examination was conducted in March 2003 and the claims 
folder was reviewed.  The veteran complained of occasional 
arthritis of the back and reported to the examiner that he 
had experienced backaches ever since having rheumatic fever 
in service (in 1946).  The veteran also complained of pain 
and discomfort in the fingers.  There was normal range of 
motion of the fingers, except for limited motion of the index 
finger.  The diagnoses included rheumatoid arthritis of the 
hands, especially affecting the index fingers bilaterally.  
The examiner opined that this was a chronic condition and was 
not the result of rheumatic fever and the acute condition 
seen (in service) with joint involvement in acute rheumatic 
fever.  The examiner concluded that it was not likely that 
they were related.  Degenerative spondylolisthesis of L5 on 
S1 with minimal posterior degenerative disc disease was also 
diagnosed.  The examiner explained that this was process of 
aging and was not likely secondary to rheumatic fever.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is evidence that a chronic disease, including 
arthritis, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

The veteran contends that service connection is warranted for 
bilateral hand/finger disorders, and for a back disorder, 
which he primarily contends are attributable on a secondary 
basis to service-connected rheumatic fever treated in service 
in 1946.  

The veteran's service medical records document the incurrence 
of rheumatic fever in 1946 with related complaints of joint 
pain specifically affecting the knees.  The evidence includes 
reference made in a 1949 record to a March 1946 record in 
which the veteran complained of finger swelling and pain in 
conjunction with rheumatic fever.  That record goes on to 
explain that the joint swelling cleared up within 3 to 4 
weeks thereafter, and the veteran had no further complaints 
and had experienced no such problems when seen in March 1949.  
The Board is unable to locate that March 1946 record but 
finds the information detailed in 1949 record credible and 
therefore the Board accepts this as fact for purposes of this 
claim.  Despite this notation as to symptoms involving the 
fingers in March 1946, there was no indication of any injury 
to the hands, fingers or back in service, and there was no 
diagnosis made involving the back, fingers or hands in 
service, including arthritis, during either of the veteran's 
periods of service.  

The earliest post-service clinical diagnosis of any disorders 
of the hands/fingers and spine was made in 2003 at which time 
rheumatoid arthritis of the hands, especially affecting the 
index fingers bilaterally, and degenerative spondylolisthesis 
of L5 on S1 with minimal posterior degenerative disc disease, 
were diagnosed.  Essentially, the initial post-service 
diagnosis of any hand/finger and back disorders was more than 
50 years after the veteran's discharge from service. 

Significantly, the currently diagnosed hand/finger and back 
disorders have not been linked by competent evidence or 
opinion to the veteran's period of service, to specifically 
include rheumatic fever sustained therein, nor does the 
competent evidence on file establish or even suggest such a 
relationship.  In this regard, the only opinion of record on 
the matter of etiology indicates that rheumatoid arthritis of 
the hands is a chronic condition and was not the result of 
rheumatic fever.  As to the diagnosed degenerative 
spondylolisthesis of L5 on S1with disc disease, a VA examiner 
explained that this was process of aging and was not likely 
secondary to rheumatic fever.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no etiological relationship 
has been established by competent evidence between the 
claimed disorders on either the basis of direct service 
incurrence or secondary to a service-connected disorder.

To the extent that the veteran himself has contended that his 
hand/finger and back disorders are attributable to service, 
or specifically service-connected rheumatic fever residuals, 
the Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
large gap in evidence from approximately 1947 until 2003, 
during which time it appears that the veteran received no 
treatment for the hands/fingers or back nor were any clinical 
manifestations affecting the hands/fingers or back 
documented.  In essence, his assertions of continuity and 
chronicity of symptoms of the hands, fingers and back, 
claimed as residuals of rheumatic fever, are unsupported.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).

The Board appreciates the sincerity of the appellant's belief 
in the merits of his claims.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  In this case, it appears that when examined by 
VA in December 1946, March 1949 and in August 1954, there 
were no orthopedic residuals of rheumatic fever manifested 
and there have been no such orthopedic residuals diagnosed 
since then.   

Thus, in the absence of evidence establishing a nexus between 
the currently claimed hand/finger, and back disorders and 
service or service-connected residuals of rheumatic fever, 
service connection is not warranted.  The preponderance of 
the evidence is against the claims, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Therefore, service connection rheumatoid arthritis of the 
hands and fingers, bilaterally, and for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected rheumatic fever, must be denied.


ORDER

Entitlement to service connection for rheumatoid arthritis of 
the hands and fingers, bilaterally, to include as secondary 
to service-connected rheumatic fever, is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected rheumatic fever, is denied.


REMAND

Reasons for Remand: To provide the veteran with a proper VCAA 
notification letter and to allow for the initial 
consideration of additional evidence by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim and requires 
VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence VA would seek to provide and which 
evidence the claimant is to provide, is remandable error.  

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
service connection claims involving the knees and shoulders 
bilaterally, and in conjunction with his application to 
reopen a claim of entitlement to service connection for ASHD.  
In this regard, the record contains a VCAA letter dated in 
February 2003, which was sent in connection with the 
veteran's increased rating claims for rheumatic fever and 
varicose veins and his service connection claims involving 
the hands, fingers and back.  In effect the veteran has 
received absolutely no duty to assist information pertaining 
to the service connection claims involving the knees and 
shoulders bilaterally, and in conjunction with his 
application to reopen a claim of entitlement to service 
connection for ASHD and in compliance with VA laws and 
regulations, such notice must be provided for the veteran.   

With respect to the ASHD claim, additional notice is required 
when the claim involves the submission of new and material 
evidence.  In the context of a claim to reopen, the VCAA 
requires VA to provide the claimant with notification of the 
evidence and information necessary to reopen the claim, and 
the evidence and information necessary to establish 
entitlement to the benefit sought by the underlying service 
connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The evidence necessary to reopen a previously denied 
claim must be both "new" and "material."  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 20.1105. 

The veteran has not received any notification letter 
explaining what type of evidence is necessary to reopen his 
ASHD claim or a letter providing him with the applicable 
definition of new and material evidence.  There was a 
regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001.  The veteran filed his claim to reopen in 
May 2002, and as such, the claim must be adjudicated under 
the version of 38 C.F.R. § 3.156(a) applicable subsequent to 
August 29, 2001.  The veteran has not been notified of what 
evidence is necessary to reopen his claim under the new 
version of 38 C.F.R. § 3.156.  The Court has indicated that 
such specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board further notes that the SOC issued in February 2004 
actually included the text of the appropriate version of 38 
C.F.R. § 3.156(a) applicable to claims filed subsequent to 
August 29, 2001.  However, in denying the claim, the RO 
actually applied and discussed only the former provisions of 
38 C.F.R. § 3.156 (2001). 

Moreover, with respect to his application to reopen, the 
Board notes that the veteran has not been specifically 
informed of the reasons his previous claim was denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  Accordingly, such notice must be 
furnished.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date as related to the claims on 
appeal.  As those questions are potentially involved in the 
present pending appeals, this case must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Finally, additional evidence has been received for the record 
subsequent to the issuance of the February 2004 SOC, which 
has not previously been considered by the RO.  This evidence 
appears to primarily concern the veteran's cardiovascular 
treatment and as such it may pertain to his application to 
reopen a service connection claim for a cardiovascular 
disorder, specifically claimed as ASHD.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
letter in connection with his service 
connection claims involving the knees and 
shoulders bilaterally, and in conjunction 
with his application to reopen a claim of 
entitlement to service connection for 
ASHD.  The letter should inform him: (1) 
of the information and evidence that is 
necessary to substantiate the claims; (2) 
about the information and evidence that 
VA will seek to provide; (3) about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claims.  The veteran 
should be provided with the definition of 
new and material evidence in effect 
subsequent to August 29, 2001, as well as 
informed as to what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of his claim for 
ASHD (initially denied in December 1977).  
The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Any other development of the evidence 
or assistance obtaining evidence which 
the RO deems necessary on remand in order 
to adjudicate fairly the claims on appeal 
should be accomplished.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO to include 
consideration of any additional evidence 
added to the file since the SOC issued in 
February 2004.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The 
SSOC should set forth all applicable laws 
and regulations pertaining to each issue, 
including the providing and applying the 
version of 38 C.F.R. § 3.156(a) in effect 
subsequent to August 29, 2001, to the 
veteran's application to reopen the ASHD 
claim.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


